UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7473



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY CHRISTOPHER CHRISTIAN, a/k/a Leroy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-91-230-WS)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Christopher Christian, Appellant Pro Se. Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Christopher Christian appeals the district court’s

order denying his motion for modification of his sentence under 18

U.S.C.A. § 3582(c)(2) (West Supp. 1998). We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Christian, No. CR-91-230-WS (M.D.N.C. Sept. 24,

1998).   We deny Christian’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2